Terry, C. J. delivered the opinion of the Court
Field, J. concurring.
The only error assigned in this cause is the exclusion of a Chinese witness offered by plaintiff.
Section 394, of the Civil Practice Act, provides “ that no Indian or Negro shall be allowed to testify as a witness in any action in which white person is a party;” and.in the People v. Hall, (4 Cal. 339,) it was held that the term “ Indian,” as used in the statute, included the Chinese or Mongolian race; and upon the authority of that decision, the judgment is affirmed.